Citation Nr: 1524005	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-27 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder and dysthymia. 

2.  Entitlement to an increased disability rating for a right tibia scar, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for recurrent subluxation of the right knee cap, currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased (compensable) disability rating for a bilateral hearing loss disability. 

5.  Entitlement to service connection for arthritis, hallux valgus, of both feet.

6.  Entitlement to a total disbility rating based on individual unemployability due to service-connected disability (TDIU). 

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from in the United States Navy from July 1971 to October 1973.  He was awarded, in part, the Vietnam Service Medal with one (1) Bronze Star and the Vietnam Campaign Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO reopened a previously denied claim for service connection for PTSD, and denied the reopened claim on its merits.  The RO also continued 20 and 10 percent disability ratings assigned to the service-connected right knee disability and right tibia scar, respectively.  The Veteran appealed to the Board the RO's denial of service connection for PTSD and disability ratings in excess of 20 and 10 percent assigned to the above-cited disabilities. 

In March 2013, the Veteran testified before the undersigned at a hearing at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic claims file.  At the hearing, the Veteran waived initial RO consideration of all evidence to be received by VA, to include a March 2013 report, prepared by Dr. J. R.  Thus, a remand to have the RO initially consider this evidence in the first instance in a Supplemental Statement of the Case is not required. 38 C.F.R. § 20.1304 (2014). 

With respect to claim for service connection for an acquired psychiatric disability, to include PTSD, the RO denied service connection for PTSD on multiple occasions, most recently in an unappealed January 2007 rating action.  (See January 2007 rating action).  By that final January 2007 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  Since the January 2007 rating action, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f) (2014).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material evidence to reopen basis. Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).  

The Board noted that the record also contains diagnoses of depression, mood disorder secondary to a medical condition and dysthymia.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, in view of the multiple psychiatric diagnoses of record and the holding of the United States Court of Appeals for Veterans Claims in Clemons, the Board has expanded the Veteran's psychiatric claim as noted on the title page.  

In addition, a review the record discloses that the RO issued a decision in October 2013, wherein it continued the noncompensable disability rating assigned to the service-connected bilateral hearing loss; denied service connection for arthritis, hallux valgus, of the feet; and, denied entitlement to TDIU.  (See October 2013 rating action).  In August 2014, VA received the Veteran's notice of disagreement, wherein he contested that rating decision.  The RO has not issued a statement of the case that addresses these issues; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.

The issues of entitlement to increased ratings for right knee and bilateral hearing loss disabilities, currently evaluated as 20 and noncompesably disabling, respectively; entitlement to service connection for arthritis, hallux valgus, of both feet; and, entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence is in relative equipoise that the Veteran has acquired psychiatric disorders, namely dysthymic disorder and PTSD, that are related to a combat stressor in service.

2.  The Veteran's right tibia scar is manifested by a painful and superficial scar that measures less than 12 square inches and does not result in any limitation of motion of the right leg. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric disorders, namely dysthymic disorder and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
2.  The criteria for an increased rating in excess of 10 percent for right tibia scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, 4.118 Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

At the outset, the Board finds that because its decision to award service connection for acquired psychiatric disorders, namely dysthymic disorder and PTSD, in the decision below is a complete grant of the benefit sought, a discussion of VA's duties to notify and assist is not necessary with respect to this claim.

The Veteran was afforded notice of how to establish an increased rating for his right tibia scar in a June 2010 letter that was issued prior to the appealed December 2010 rating action.  This letter also advised the Veteran of how to establish a disability rating and effective date if an increased rating was to be awarded.  Neither the Veteran nor his agent have advanced any argument regarding prejudice from any notice defects.  Thus, no further notice is required. 

With regard to the duty to assist, VA obtained all identified, available medical evidence. The Board notes that the Veteran testified that he had continued to seek  VA treatment for his right knee disability at a local VA facility.  (Transcript (T.) at page (pg.) 12)).  However, as the Veteran did not indicate that this treatment included his right tibia scar, a remand of the increased rating claim for a right tibia scar is not necessary because the outstanding records would not be relevant in demonstrating an increase in severity of this disability.  In addition, VA examined the Veteran's right tibia scar in June 2010.  (See June 2010 VA scar examination report).  All questions necessary to render the determination made herein with respect to the right tibia scar were answered by the above-cited VA examiner.  Thus, the Board finds that the June 2010 VA scar examination report is adequate upon which to rate the service-connected right tibia scar under the relevant rating criteria in the analysis below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  It follows that obtaining a new examination would serve no useful purpose. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991).  There is no argument or indication that the June 2010 VA examination was inadequate. 

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim for an increased rating in excess of 10 percent for a right tibia scar.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II. Merits Analysis

A. Service Connection Claim-Acquired Psychiatric Disability, to include PTSD

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  The Veteran contends that he has PTSD as result of being stationed aboard a naval vessel that was in and out of harbors and rivers in combat areas of the Republic of Vietnam.  The Veteran maintains that while stationed in 
Da Nang harbor, his vessel came under sniper fire and percussion grenades were thrown over the side of the vessel in order to keep enemy divers away from the ship; that he witnessed deceased human bodies in the waters; and, fired a starboard twin 50-caliber browning machine gun while working on fire support.  (See March 1988 and March 2013 Transcripts).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As to the pertinent case, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD were amended.  Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-52 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365 .
In the analysis below, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for acquired psychiatric disorders, namely dysthymic disorder and PTSD. 

First, the Board finds that the evidence is in equipoise as to whether the Veteran has a current acquired psychiatric disability, to include PTSD.  He has current diagnoses, although not consistent to one condition.  For example, the Veteran's treating VA psychiatrist has diagnosed him with PTSD, severe and disabling, and major depressive disorder depression.  (See VA treatment reports, dated in April 2001, September and October 2010 and May 2011, and August 2010 VA examination report).  A private psychologist, Dr. J. R., diagnosed the Veteran with PTSD and dysthymia.  (See March 2013 report, prepared by Dr. J. R.)  Additionally, VA treatment reports, reflects that the Veteran has a mood disorder associated with a medical condition.  (See September 2010 VA treatment report). 

An August 2010 VA examiner concluded, in part, that the Veteran did not meet the criteria for PTSD.  However, when the competent, credible evidence is in equipoise, the benefit of the doubt goes to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Veteran is deemed to have a current diagnosis of PTSD. 

Second, and regarding an in-service stressor, the Veteran has consistently reported having received incoming enemy sniper fire and seeing dead human bodies in the water while stationed aboard a freighter vessel in the Republic of Vietnam (RVN).  His service personnel records, to include his DD-214, corroborate his deployment in the RVN as denoted by the receipt of the Vietnam Service Medal with one (1) Bronze Star based on participation aboard the USS TAWAKONI (ATF-114).  His military occupational specialty was an engine mechanic, but it was also noted that he had served as a fireman, as he has alleged.  Collectively, the information contained in the Veteran's service personnel records corroborate his statements about being stationed in the waters of the RVN and sustaining enemy attacks.  With regard to the criteria for PTSD, receiving enemy fire can constitute participation in combat.  See Sizemore v. Principi, 18 Vet. App. 264 (2004).  The Veteran's reports alone can be sufficient to establish participation in combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  His reports are competent and consistent with the circumstances of his service.  

The Veteran's personnel records also show that in February 1973, he received an Article 92 under  the United States Code of Military Justice for possession of an unlawful substance (marijuana).  The Veteran voluntarily separated from service for convenience of the government due to marginal performance or substandard conduct. 

The Veteran's service treatment records reflect that he was seen in February 1973 complaining of "shakes and upset stomach" when he would get upset over personal problems. The diagnostic impression was chronic anxiety with moderate depression.  A psychiatric consultation was scheduled.  An August 1973 note reflects that the Veteran was contacted concerning this consultation.   He indicated that he felt that his problem had since resolved and that he no longer needed to be seen. An October 1973 separation examination report reflects that the Veteran was found to have been psychiatrically "normal." 

Notably, the record contains a medical statement that links the Veteran's current diagnosed PTSD to his RVN combat service.  In a March 2013 report, Dr. J. R connected the Veteran's psychiatric disability (PTSD and dysthymia) with his in-service stressors.  Dr. J. R. concluded that given the fact that the Veteran had witnessed men being killed in combat, the stress from his memories of being involved in ongoing active combat in Vietnam, and the common and usual stressors of military service, it was his professional opinion that the Veteran's psychiatric disabilities (PTSD and dysthymia) were at least as likely as not to have originated during his time in military service, and were more likely to be service-related in origin than not.  (See March 2013 report, prepared by J. R., Ph. D.).  Dr. J R. reasoned that the Veteran's life-threatening experiences had taken a toll on him and had continued to erode his ability to function in everyday life, which had culminated in his present (then) emotional difficulties.  Overall, Dr. J. R. maintained that all of the Veteran's emotional difficulties appeared to stem from his experiences with, and ongoing fears for, his own life while he was as involved in ongoing active combat in Viet Nam.  
Evidence against the claim incudes an August 2010 VA examiner's opinion that the Veteran did not meet the criteria for PTSD and that his depression was not related to military service.  (See August 2010 VA examination report).  The VA examiner opined, after a review of the record and psychological testing and interview of the Veteran, that he did not the meet the criteria for a stressor or other necessary symptoms, both of which are required for a diagnosis of PTD.  Rather, the VA examiner opined that the Veteran met the criteria for major depressive disorder, which he found to have been unelated to military service.  The VA examiner reasoned that although the Veteran had experienced a "nervous breakdown" and was referred for a mental health consult while in the Navy, there was no direct link between his major depressive disorder symptoms and any emotional problems that he might have experienced in the Navy.  (See August 2010 VA examination report). 

In summary, the evidence is in at least equipoise that the Veteran has a current psychiatric disability, variously diagnosed as PTSD and dysthymic disorder, related to an in-service combat stressor, and a positive opinion on etiology.  Therefore, the criteria for service connection have been met.  See 38 C.F.R. §§ 3.303, 3.304.

B. Increased Rating Claim-Right Tibia Scar

The Veteran seeks an increased rating in excess of 10 percent for his right tibia scar.  He contends that his right tibia is painful and tender.  (T. at page (pg.) 16)).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim, such as in the instant appeal, is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The RO has assigned a 10 percent disability rating to the service-connected right tibia scar under Diagnostic Code 7804, the code used to evaluate unstable or painful scars.  38 C.F.R. § 4.118 (2014), Diagnostic Code 7804.  Under that code, a 10 percent rating will be assigned where there is evidence of one or two scars that are unstable or painful.  A 20 percent rating is warranted where there are three or four scars that are unable or painful.  A maximum 30 percent rating will be assigned where there are five or more scars that are unstable or painful.  Id. 

There are other Diagnostic Codes pertaining to scars that might be potentially applicable in evaluating the Veteran's right tibia scar.  For example, under Diagnostic Code 7801, the Diagnostic Code used to evaluate burn scar(s) or other scar(s) due to other causes, not of the head, face or neck, that are deep and nonlinear, a 20 percent rating is warranted where the scar(s) is of an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

The Board notes that scars may alternatively be rated on limitation of function of the affected body part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

The Board finds that the preponderance of the evidence of record is against an increased rating in excess of 10 percent for the right tibia scar.  First, an increased 20 percent disability rating is not warranted under Diagnostic Code 7804 because there is no evidence that the Veteran has three or four scars that are unstable or painful.  A June 2010 VA scar examination report reflects that the Veteran had one superficial, non-tender and painless scar on his tibia that measured 1.5 x 1 centimeter (cm) in diameter for a total area of "1.5 total area."  Thus, as the Veteran does not have three or four scars that are unstable or painful, a 20 percent rating is not warranted under Diagnostic Code 7804.  Second, as the right tibia scar was found to have been superficial and less than 12 square inches, a 20 percent rating is not warranted under Diagnostic Code 7801.  Finally, as the June 2010 VA examiner found the right tibia scar not to have caused any limitation of motion or function of the right leg, a compensable rating for limited motion of the right knee is not warranted.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  Consequently, higher or separate ratings on the basis of limitation of function are not for application in evaluating the Veteran's claim.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Overall, the Board finds that the preponderance of the evidence of record is against an increased rating in excess of 10 percent for the service-connected right tibia scar under the above-cited diagnostic codes. 

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10 .

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran's right tibia scar symptomatology is fully contemplated by the schedular rating criteria as discussed in the preceding analysis.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against an increased rating higher than 10 percent for the service-connected right tibia scar.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Service connection for acquired psychiatric disabilities, namely PTSD and dysthymic disorder, are granted. 

An increased rating in excess of 10 percent for right tibia scar is denied. 


REMAND

The Board finds that prior to further appellate review of the remaining claims a remand is necessary to obtain outstanding VA treatment records relevant to the Veteran's right knee disability; schedule the Veteran for an additional VA examination of his right knee; and for issuance of a statement of the case that addresses the issues of entitlement to an increased rating in excess of 10 percent for bilateral hearing loss; entitlement to service connection for arthritis, hallux valgus, of the feet; and entitlement to TDIU. 

i) Outstanding VA and private treatment records-Right Knee Disability

During a March 2013 hearing before the undersigned, the Veteran testified that he had continued to seek treatment through VA, as well as from his family physician, Dr. M. K., for his right knee.  (T. at pg. 12).  While reports from Dr. M. K, and treatment reports from the Pittsburgh, Pennsylvania VA Medical Center (VAMC), dated through September 2012 and December 2012, respectively, are of record, more recent reports are absent.  As these outstanding private and VA records might contain evidence as to the current severity of the Veteran's right knee disability, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  Accordingly, efforts should be made on remand to obtain a complete copy of the Veteran's outstanding treatment records from Dr. M. K. and the Pittsburgh, Pennsylvania VAMC. 

ii) VA examination-Right Knee

The Veteran is service connected, in part, for recurrent subluxation of the right knee cap and a 20 percent rating has been assigned.  In the appealed December 2010 rating decision, the RO relied, in part, on a June 2010 VA examination in denying an increased rating in excess of 20 percent for the right knee disability.  During his hearing before the undersigned, the Veteran testified that his right knee would frequently dislocate if he crouched or ran and that he had constant pain that ranged from a 7 to a 10, with 10 being the highest degree of severity, especially on range of motion.  He maintained that he was unable to bend his right knee and that he tried to keep it straight when he would sit down.  (T. at pgs. 14, 15).  As noted above, VA last examined the Veteran to determine the current (then) severity of his right knee in June 2010.  (See June 2010 VA scar examination report).  During the examination, the Veteran related that he had subluxation of the right knee if he turned or twisted his right leg.  He denied any buckling, instability or falls as a result of the right knee.  A physical examination of the right knee revealed that there was pain with touch of the patella and also on "deep penetration of the bilateral of the patella."  The Veteran had full extension (zero degrees) and flexion (140 degrees) of the right knee with no evidence of any instability.  (See June 2010 VA scar examination report). 

The Board recognizes that VA's duty to assist a veteran does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  However, given the fact that VA last examined the Veteran to determine the nature and extent of his right knee disability almost five (5) years ago, and he has testified to an obvious change in his right knee since that time, the AOJ should arrange for the Veteran to undergo a VA joints examination at an appropriate VA medical facility to determine the severity of this disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

iii) Manlincon Issues-Increased Rating Bilateral Hearing Loss; Service Connection for Arthritis, Hallux Valgus of Both Feet, and TDIU

In addition, and as noted in the Introduction, the Veteran has raised a Manlincon issue with regard to the claims for an increased compensable disability rating for bilateral hearing loss; entitlement to service connection for arthritis, hallux valgus of the feet; and, entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO denied these claims in an October 2013 rating action.  In August 2014, and well within one year of notification of that decision, the Veteran filed a notice of disagreement with the October 2013 rating decision.  This constituted a timely notice of disagreement initiating an appeal of these additional claims.  38 C.F.R. § 20.201 (2013). 

To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand these claims, rather than merely referring them.  A statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of the claims to the Board.  See Manlincon, 12 Vet. App. at 238 .

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the Pittsburgh, Pennsylvania VA Medical Center (VAMC), dated from December 2012 to the present. All efforts to obtain these records must be documented in the Veteran's electronic record.

2.  After obtaining any necessary authorization from the Veteran, obtain all treatment records, dated from September 2012, from Dr. M. K., Tony Row Road, Star Junction, Pennsylvania 15482-0337.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in Veteran's electronic record. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

3.  After obtaining and associating with the record, any additional evidence received pursuant to directives one (1) and two (2), schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected recurrent subluxation of the right knee cap.  The Veteran's electronic record should be made available and reviewed by the examiner. 

The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and the examiner must record the Veteran's report of pain and limitation of motion of his right knee.

The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination of the right knee, these determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion of the right knee), due to such factors.  This includes instances when these symptoms "flare-up" or when the right knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must describe the nature and severity of any recurrent right knee subluxation or instability found to be present as slight, moderate or severe.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; and, (ii) the June 2010 VA examination report, respectively; and (iii) any other medical evidence deemed pertinent.

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Furnish the Veteran with a statement of the case pertaining to the issues of entitlement to an increased compensable disability rating for bilateral hearing loss; entitlement to service connection for arthritis, hallux valgux of the feet; and entitlement to TDIU.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

5.  The RO should then readjudicate the claim of entitlement to an increased rating in excess of 20 percent for right knee cap subluxation, to include consideration of "staged " ratings, i.e., disability ratings for separate periods of time based on the facts found. Hart, supra.   If the determination remains unfavorable to the Veteran, he and his agent should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


